Citation Nr: 0815763	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-35 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spine degenerative joint disease, spondylolysis.

2.  Entitlement to a rating in excess of 30 percent for 
mononeuritis multiplex with right ulnar neuropathy. 

3.  Entitlement to a rating in excess of 30 percent for 
asthma.

4.  Entitlement to a rating in excess of 10 percent for 
mononeuritis multiplex with left ulnar neuropathy. 

5.  Entitlement to a rating in excess of 10 percent for 
mononeuritis multiplex with sensory deficit to the right side 
of face.

6.  Entitlement to a rating in excess of 10 percent for 
mononeuritis multiplex with sensory deficit to the right side 
of neck.

7.  Entitlement to a rating in excess of 10 percent for 
mononeuritis multiplex with sensory deficit to the right 
lower extremity.

8.  Entitlement to an evaluation in excess of 10 percent for 
anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1971 and from January 1972 to May 
1998.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Albuquerque 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  In a written statement received in March 2008 (prior to 
the promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw all his pending appeals.  

2.  In a statement received in May 2008, the veteran's 
representative requested that the appeal pending before the 
Board to be withdrawn in its entirety and moved that the 
Board dismiss the appeal.   

3.  There is no question of fact or law remaining before the 
Board in this matter.


CONCLUSION OF LAW

The appellant has withdrawn his appeal for increased ratings 
for lumbar spine degenerative joint disease/spondylolysis, 
asthma, anemia, mononeuritis multiplex with right and left 
ulnar neuropathy, and mononeuritis multiplex with sensory 
deficit to the right side of face and neck and right lower 
extremity; the Board has no further jurisdiction in these 
matters. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.  Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a written statement received in March 2008 (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw all his pending appeals 
seeking increased ratings for lumbar spine degenerative joint 
disease/spondylolysis, asthma, anemia, mononeuritis multiplex 
with right and left ulnar neuropathy, and mononeuritis 
multiplex with sensory deficit to the right side of face and 
neck and right lower extremity.  In a statement received in 
May 2008, the veteran's representative requested that the 
appeal pending before the Board to be withdrawn in its 
entirety and moved that the Board dismiss the appeal.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal on these matters.


ORDER

The appeals seeking increases in the ratings assigned for the 
veteran's lumbar spine degenerative joint 
disease/spondylolysis, asthma, anemia, mononeuritis multiplex 
with right and left ulnar neuropathy, and mononeuritis 
multiplex with sensory deficit to the right side of face and 
neck and right lower extremity are dismissed.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


